UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING ýForm 10-Ko Form 20-FoForm 11-Ko Form 10-QoForm N-SARoForm C-SAR For the Period Ended: October 31, 2012 If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:N/A PART I – REGISTRANT INFORMATION PopBig, Inc. Full Name of Registrant Ravenwood Bourne, Ltd. Former Name if Applicable 1900 Main Street, Suite 300 Address of Principal Executive Office Irvine, California 92614 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed.(Check box if appropriate) ý (a) The reasons described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; ý (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or Form N-CSR or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of the transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed time period. The Company filed its Annual Report on Form 10-K for the fiscal year ended October 31, 2012 after the prescribed time period because the Company had delays with respect to timing of the electronic filings. PART IV – OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification: Keith A.
